Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 11, 2019

                                      No. 04-19-00097-CV

                                   Laura Zamora BERINGER,
                                           Appellant

                                                 v.

                                      Michael BERINGER,
                                           Appellee

                   From the County Court at Law No 1, Webb County, Texas
                             Trial Court No. 2017FLB001191C1
                          Honorable Hugo Martinez, Judge Presiding


                                         ORDER
        The reporter’s record was originally due on March 26, 2019. The court reporter filed a
notification of late record on March 27, 2019, stating the need for an additional thirty days to
prepare the reporter’s record. The request was noted, and the time to file the reporter’s record
was extended to April 26, 2019. On May 6, 2019, the court reporter again filed a notification of
late record, requesting until the end of May to file the record. On May 8, 2019, we granted the
request and extended the time to file the reporter’s record to May 30, 2019. The court reporter
has not filed any additional notifications of late record. To date, the reporter’s record has not
been filed in this court.
        Accordingly, it is ORDERED that Court Reporter Virginia “Ginny” Henderson must file
the reporter’s record no later than June 17, 2019. If neither is filed by such date, a show cause
order may be issued directing Ms. Henderson to appear on a day certain and show cause why
she should not be held in contempt for failing to file the record. The clerk of this court is
instructed to cause a copy of this order to be served on Ms. Henderson by certified mail, return
receipt requested, with delivery restricted to addressee only, or to give other personal notice of
this order with proof of delivery. Because “[t]he trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed,” TEX. R. APP. P. 35.3(c), the clerk of this
court is directed to serve a copy of this order on the Honorable Hugo Martinez, Judge of the
County Court at Law Number 1, Webb County, Texas.
                                              _________________________________
                                              Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of June, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court